DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, line 10, the phrase “the interior and exterior critical containment room surfaces” lacks proper antecedent basis.
Claim 3, lines 1-2, the phrase “the critical containment room air quality” lacks proper antecedent basis.
Claim 3, line 2, the phrase “the openings in the wall or ceiling” lacks proper antecedent basis.
Additionally as to claim 3, it is unclear how the air quality of the entire critical containment room can be said to be maintained (despite openings in the wall or ceiling) when the invention is drawn only to a feedthrough assembly for the room.  The subject matter of claim 3 improperly extends beyond the scope of the claimed invention.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 and 6-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Haymon (US 6,729,657).
As to claim 1, Haymon discloses a critical containment room feed-through assembly, comprising: a weldment (101/405/103) comprising a tube coupling member (101); a first gasket (201) that is configured to seal the weldment to an interior wall or ceiling (401) of a critical containment room; an escutcheon plate (1605, Fig. 18); a second gasket (803) that is configured to seal the escutcheon plate to an exterior surface of the critical containment room directly opposed to the weldment (Fig. 18); and a plurality of adjustable coupling devices (1701, 1703) that are configured to engage both the weldment and the escutcheon plate so as to tighten the weldment and the escutcheon plate and the first and second gaskets against the interior and exterior critical containment room surfaces (Fig. 18).
The recitation "a critical containment room feed-through assembly" has not been given patentable weight because the recitation occurs in the preamble. A preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone. See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478,481 (CCPA 1951).
Furthermore, the term “critical containment room” imparts no structure and therefore is considered to be functional only.  In other words, the preamble could be read as “A feed-through assembly for a critical containment room”.  Refer to Examiner’s Note below.
As to claim 2, Haymon discloses the critical containment room feed-through assembly of claim 1, wherein the tube coupling member is configured to be coupled to a source of water, gas or another fluid to be passed through a wall or ceiling of a new or existing critical containment room.  Refer to col. 3, ll. 8-18.

As to claim 3, Haymon discloses the critical containment room feed-through assembly of claim 2, wherein the critical containment room air quality is maintained despite the openings in the wall or ceiling.  Refer to the foregoing 112b rejections of claim 3.

As to claim 4, Haymon discloses the critical containment room feed-through assembly of claim 1, wherein the coupling devices comprise bolts or screws (1701), and lock nuts (1703) for the bolts or screws.

As to claim 6, Haymon discloses the critical containment room feed-through assembly of claim 1, wherein the weldment comprises a weldment plate with a groove that is configured to fit the first gasket.  Refer to Figs. 3 and 4.

As to claim 7, Haymon discloses the critical containment room feed-through assembly of claim 6, wherein the tube coupling member is welded to the weldment plate (as at 405).

As to claim 8, Haymon discloses the critical containment room feed-through assembly of claim 1, wherein the escutcheon plate comprises a feed-through opening that is configured to allow a tube to be fed through the escutcheon plate, through an opening in the wall or ceiling, and be accepted in the weldment.  Refer to Figs. 17 and 18.

As to claim 9, Haymon discloses the critical containment room feed-through assembly of claim 1, further comprising a tube (101, 1601) that passes through the escutcheon plate, wherein the tube has an end that is part of the weldment and comprises the tube coupling member (refer to Figs. 4, 17 and 18).

Examiner’s Note:
The italicized portions in the foregoing claims are functional recitations. These clauses, as well as other statements of intended use do not serve to patently distinguish the claimed structure over that of the reference(s), as long as the structure of the cited reference(s) is capable of performing the intended use. See MPEP 2111-2115.
See also MPEP 2114, which states:
A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ 2d 1647;
Claims directed to apparatus must be distinguished from the prior art in terms of structure rather than function. In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531; and
[A]pparatus claims cover what a device is, not what a device does." Hewlett­ Packard Co. v. Bausch & Lomb Inc., 15 USPQ2d 1525,1528.
Any one of the systems in the cited reference(s) is capable of being used in the same manner and for the intended or desired use as the claimed invention. Note that it is sufficient to show that said capability exists, which is the case for the cited reference(s).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haymon in view of Official Notice.
As to claim 5, Haymon discloses the critical containment room feed-through assembly of claim 4, except that the bolts or screws carry gaskets that are configured to seat the bolts or screws to the weldment.
However, Examiner takes official notice of the use of gaskets or other sealing members on bolts or screws in order to provide a seat and sealing against a plate or other surface against which the fasteners are tightened.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Haymon so that the bolts or screws carry gaskets in order to provide a seat and sealing against a plate or other surface against which the fasteners are tightened.

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haymon in view of Official Notice.
As to claim 10, discloses the critical containment room feed-through assembly of claim 9, except that the tube coupling member comprises a ferrule.
However, Examiner takes official notice of the use of a ferrule attached to the end of a tube in order to permit connection of the tube to another coupling component.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Haymon so as to include a ferrule on the tube coupling member in order to permit connection of the tube to another coupling component.

		
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Dubois and Woods et al disclose feedthrough assemblies similar to the claimed invention.
Bibbo et al and Genev disclose pass-through assemblies for clean rooms similar to the claimed invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to James M Hewitt II whose telephone number is (571)272-7084. The examiner can normally be reached M-F 9-730pm, mid-day flex 2-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on 571-270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

James M. Hewitt II
Primary Examiner
Art Unit 3679



/JAMES M HEWITT II/Primary Examiner, Art Unit 3679